Exhibit 10.1
 
EXECUTION VERSION
 
 
AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
 
Amendment No. 1 to Second Amended and Restated Credit Agreement dated as of June
26, 2014 (this “First Amendment”) among B/E AEROSPACE, INC., a Delaware
corporation (the “Company”), JPMORGAN CHASE BANK, N.A., as administrative agent
under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”), the persons identified on the signature pages hereto as
“Incremental Lenders” (collectively, the “Incremental Lenders”), and the
Administrative Agent on behalf of the Lenders who have delivered a signature
page hereto pursuant to Section 12.1 of the Amended Credit Agreement (as defined
below).
 
The Company, the lenders from time to time party thereto (the “Lenders”), the
Administrative Agent, Citigroup Global Markets Inc., Credit Suisse Securities
(USA) LLC, Goldman Sachs Bank USA, Royal Bank of Canada, SunTrust Bank, UBS
Securities LLC and Wells Fargo Securities, LLC, as Syndication Agents, and
Morgan Stanley MUFG Loan Partners, LLC, The Royal Bank of Scotland PLC and TD
Bank, N.A., as Documentation Agents, are parties to that certain Second Amended
and Restated Credit Agreement dated as of August 3, 2012 (as amended from time
to time prior to the date hereof, the “Credit Agreement”, and as amended by this
First Amendment as of the First Amendment Effective Date (as defined below), the
“Amended Credit Agreement”; unless otherwise defined herein, capitalized terms
defined in the Credit Agreement are used herein as therein defined).  Pursuant
to Section 3.1 of the Credit Agreement, the Company has requested that the
Incremental Lenders provide a Revolving Credit Commitment Increase under the
Credit Agreement in an aggregate amount of $450,000,000.  In accordance with
Section 3.3 of the Credit Agreement, each of the Incremental Lenders has elected
to provide a Revolving Credit Commitment Increase on the terms and conditions
set forth herein.
 
Pursuant to Section 12.1 of the Credit Agreement, the Company has also requested
that the Lenders consent to certain amendments to the Credit Agreement as set
forth herein, subject to the terms and conditions set forth herein, and the
Required Lenders have so consented and authorized the Administrative Agent to
execute this First Amendment on their behalf.
 
Accordingly, in accordance with Section 3.4 and Section 12.1 of the Credit
Agreement, the Company, the Administrative Agent, the Incremental Lenders and
the Required Lenders agree as follows:
 
ARTICLE I
INCREMENTAL COMMITMENT
 
Section 1.01   Incremental Commitments.  Each Incremental Lender hereby agrees
to provide a new, or to increase its existing, Revolving Credit Commitment on
the First Amendment Effective Date on the terms and conditions set forth herein
by the amount set forth opposite its name on Annex I attached hereto (the “First
Revolving Credit Commitment Increase”).  The First Revolving Credit Commitment
Increase provided pursuant to this First Amendment is a Revolving Credit
Commitment Increase (as defined in the Credit Agreement) and shall be subject to
all of the terms and conditions set forth in the Amended Credit Agreement,
including, without limitation, Article III; provided, that each Incremental
Lender hereby waives the ten Business Day notice period (set forth in Section
3.3 of the Credit Agreement) which would otherwise be applicable to the
Company’s request for the First Revolving Credit Commitment Increase.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE II
AMENDMENTS TO THE CREDIT AGREEMENT
 
Section 2.01   Amendments to Effect Revolving Credit Commitment Increase.  The
Credit Agreement is hereby amended as follows:
 
(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:
 
“First Amendment” means that certain Amendment No. 1 to Second Amended and
Restated Credit Agreement dated as of June 26, 2014 among the Company, the
Lenders party thereto and the Administrative Agent.
 
“First Amendment Effective Date” means the date on which the conditions
precedent specified in Section 3.01 of the First Amendment are satisfied (or
waived).
 
(b) The definition of “Commitments” in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
 
“Commitments” means the collective reference to the Revolving Credit
Commitments, the Swing Line Commitments and the Incremental Commitments, if any;
individually, a “Commitment”.  On the First Amendment Effective Date, the
aggregate amount of the Revolving Credit Commitments is $1,400,000,000.  The
aggregate amount of all Incremental Commitments made after the First Amendment
Effective Date shall not exceed $300,000,000.
 
(c) The definition of “Documentation Agents” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
“Documentation Agents” means, collectively, Barclays Bank PLC, Morgan Stanley
MUFG Loan Partners, LLC, The Royal Bank of Scotland plc, TD Bank, N.A. and UBS
Securities LLC, in their capacities as Documentation Agents with respect to the
Commitments (each, a “Documentation Agent”).
 
(d) The definition of “Revolving Credit Commitment” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
“Revolving Credit Commitment” means, as to any Lender, its obligations to make
Revolving Credit Loans to the Company pursuant to Section 2.1, and to purchase
its L/C Participating Interest in any Letter of Credit in an aggregate amount
not to exceed at any time the amount set forth opposite such Lender’s name in
Schedule 1A under the heading “Revolving Credit Commitment” and in an aggregate
amount not to exceed at any time the amount equal to such Lender’s Revolving
Credit Commitment Percentage of the aggregate Revolving Credit Commitments, as
the aggregate Revolving Credit Commitments may be reduced or adjusted from time
to time pursuant to this Amended Agreement; collectively, as to all the Lenders,
the “Revolving Credit Commitments”.  On the First Amendment Effective Date, the
aggregate amount of the Revolving Credit Commitments is $1,400,000,000.
 
(e) The definition of “Syndication Agents” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Syndication Agents” means, collectively, Citigroup Global Markets Inc., Credit
Suisse Securities (USA) LLC, Goldman Sachs Bank USA, Royal Bank of Canada,
SunTrust Bank and Wells Fargo Securities, LLC, in their capacities as
Syndication Agents with respect to the Commitments (each, a “Syndication
Agent”).
 
(f) Section 3.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
Section 3.1   Requests for Incremental Loans.  Upon notice to the Administrative
Agent (which shall promptly notify the Lenders) at any time after the Closing
Date but prior to the date falling twelve months prior to the Revolving Credit
Termination Date, the Company may request (i) term loan commitments (each an
“Incremental Term Commitment” and all of them, collectively, the “Incremental
Term Commitments”) and (ii) increases in the aggregate amount of Revolving
Credit Commitments (each such increase, a “Revolving Credit Commitment Increase”
and all of them, collectively, the “Revolving Credit Commitments Increases” and
together with the Incremental Term Commitments, the “Incremental Commitments”);
provided that (x) after giving effect to any Incremental Commitment, the
aggregate amount of Incremental Commitments that have been added pursuant to
this Section 3.1 after the First Amendment Effective Date shall not exceed
$300,000,000, and (y) any such addition shall be in an aggregate amount of not
less than $20,000,000 or any whole multiple of $5,000,000 in excess
thereof.  Any loans made in respect of any such Revolving Credit Commitments
Increase (the “Incremental Revolving Credit Loans”) shall be made by increasing
the aggregate Revolving Credit Commitments with terms identical to those of the
existing Revolving Credit Loans, except as otherwise provided in Section
3.2.  Any Loans made in respect of any Incremental Term Commitments (the
“Incremental Term Loans” and, collectively with any Incremental Revolving Credit
Loans, the “Incremental Loans”) shall be made by creating a new tranche of term
loans under this Amended Agreement (an “Incremental Term Loan Tranche”).
 
(g) Section 11.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
Section 11.1   Appointment.  Each Lender hereby irrevocably designates and
appoints Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Goldman Sachs Bank USA, Royal Bank of Canada, SunTrust Bank and Wells Fargo
Securities, LLC as the Syndication Agents of such Lender under this Amended
Agreement and acknowledges that the Syndication Agents, in their respective
capacity as such, shall have no duties or liabilities under the Credit
Documents.  Each Lender hereby irrevocably designates and appoints Barclays Bank
PLC, Morgan Stanley MUFG Loan Partners, LLC, The Royal Bank of Scotland plc, TD
Bank, N.A. and UBS Securities LLC as the Documentation Agents of such Lender
under this Amended Agreement and acknowledges that the Documentation Agents, in
their respective capacity as such, shall have no duties or liabilities under the
Credit Documents.  Each Lender hereby irrevocably designates and appoints JPMCB
as the Administrative Agent under this Amended Agreement and irrevocably
authorizes JPMCB as Administrative Agent for such Lender to take such action on
its behalf under the provisions of the Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of the Credit Documents, together with such other powers as
are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Amended Agreement, none of the Agents shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the
Credit Documents or otherwise exist against any Agent.  The Borrower and each
other Credit Party acknowledges and agrees that the Agents, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Credit
Parties and their respective Affiliates, and neither any Agent nor any Lender
has any obligation to disclose any of such interests to the Borrower or any
other Credit Party or any of their respective Affiliates.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(h) Schedule 1A to the Credit Agreement is hereby amended and restated in its
entirety by Schedule 1A attached hereto.
 
Section 2.02   Other Amendments to Credit Agreement.
 
(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:
 
“BEA Logistics” means BEA Logistics Services LLC, a Delaware limited liability
company.
 
(b) The definition of “Allowed Exclusion Amount” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
“Allowed Exclusion Amount” means at any date an aggregate amount equal to the
book value of that portion of Consolidated Total Domestic Assets which is owned
by ATS, ALC, Macrolink or BEA Logistics (collectively, the “Excluded Domestic
Assets”); provided, that if that aggregate amount exceeds, $600,000,000, then
such “Allowed Exclusion Amount” shall be deemed to be an amount equal to
$600,000,000 .
 
(c) Each instance in the Credit Agreement of (i) the phrase “ATS, ALC and
Macrolink” shall be replaced with the phrase “ATS, ALC, Macrolink and BEA
Logistics” and (ii) the phrase “ATS, ALC or Macrolink” shall be replaced with
the phrase “ATS, ALC, Macrolink or BEA Logistics”.
 
(d) Each Lender party hereto hereby waives the ten Business Day notice period
(set forth in Section 3.3 of the Credit Agreement) which would otherwise be
applicable to the Company’s request for the First Revolving Credit Commitment
Increase.
 
(e) Each Lender party hereto hereby waives (i) any Default or Event of Default
and (ii) the condition set forth in Section 7.2(a) of the Credit Agreement
solely as such condition relates to the representations set forth in Section
6.19 of the Credit Agreement, in each case arising solely from any failure of
the Equity Interests of Burns Aerospace Europe SARL and/or BE Aerospace
Investments Holdings Ltd. to secure the Obligations as required under the Credit
Agreement as a result of the execution and delivery of this First Amendment and
the performance of the transactions contemplated hereby; provided that the
waiver set forth in this clause (e) shall terminate on the earlier of (x) the
date on which all of the security agreements, pledge agreements, mortgages or
similar collateral documents described in Section 5.09 hereof have been
delivered and (y) the date that is 45 days after the First Amendment Effective
Date.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
ARTICLE III
CONDITIONS TO EFFECTIVENESS
 
Section 3.01   Conditions to Effectiveness of this First Amendment.  This First
Amendment, the effectiveness of the First Revolving Credit Commitment Increase
and each of the amendments to the Credit Agreement contained herein shall become
effective on the date (the “First Amendment Effective Date”) on which the
following conditions precedent are satisfied (or waived):
 
(a) Execution and Delivery of This First Amendment.  The Administrative Agent
shall have received executed counterparts of this First Amendment executed by
(i) (x) in the case of the amendments to the Credit Agreement effected by
Section 2.02 hereof, the “Required Lenders” (as defined in the Credit Agreement
prior to giving effect to this First Amendment) and (y) in the case of the
amendments effected by Section 2.01 hereof, the Incremental Lenders, and (ii)
the Company and the Administrative Agent, or written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission (including Adobe pdf file) of an executed signature page
of this First Amendment) that each such party has executed a counterpart
signature page of this First Amendment.
 
(b) Payment of Fees.  There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent and the Lenders (including any
Person becoming a Lender as part of this First Amendment on the First Amendment
Effective Date), as applicable, all fees and expenses (including reasonable
out-of-pocket fees, charges and disbursements of counsel) invoiced at least one
Business Day prior to the First Amendment Effective Date, and with reasonable
supporting documentation, that are due and payable on or before the First
Amendment Effective Date.
 
(c) Deliverables.  The Administrative Agent’s receipt of the following, on or
prior to the First Amendment Effective Date, each dated the First Amendment
Effective Date (unless otherwise indicated or agreed to by the Administrative
Agent) and each in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i) if requested by any Incremental Lender at least two Business Days prior to
the First Amendment Effective Date, a Note executed by the Company in favor of
such Incremental Lender;
 
(ii) certified copies of resolutions of the board of directors of each Credit
Party approving the execution, delivery and performance of this First Amendment
and the transactions contemplated hereby;
 
(iii) to the extent not previously delivered to the Administrative Agent, true
and correct copies of the Organization Documents of each Credit Party, certified
as to authenticity by the Secretary or Assistant Secretary of each such Credit
Party;
 
(iv) copies of certificates from the Secretary of State or other appropriate
authority of such jurisdiction, evidencing good standing of each Credit Party in
its jurisdiction of incorporation and in each state where the ownership, lease
or operation of property or the conduct of business requires it to qualify as a
foreign corporation except where the failure to so qualify could not reasonably
be expected to have a Material Adverse Effect;
 
(v) opinions addressed to the Administrative Agent, the Collateral Agent and the
Lenders of (A) Shearman & Sterling LLP, New York counsel to the Company, and (B)
Ryan M. Patch, general counsel to the Company, each in form and substance
reasonably satisfactory to the Administrative Agent; and
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(vi) closing certificates of the Company, substantially in the form of Exhibits
B-1 and B-2 to the Credit Agreement, respectively, with appropriate insertions
and attachments, satisfactory in form and substance to the Administrative Agent
and its counsel, dated as of the First Amendment Effective Date and executed by
(A) the President or any Vice President and (B) the Secretary or any Assistant
Secretary of the Company.
 
(d) Representations and Warranties.  Each of the representations set forth in
Article VI of the Credit Agreement, or which are contained in any other Credit
Document, to the extent already qualified by materiality, shall be true and
correct in all respects, and, if not so already qualified, shall be true and
correct in all material respects, in any case on and as of the date of this
First Amendment, in each case as if made on and as of such date (unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).
 
(e) No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on the date of this First Amendment or the date of
effectiveness of the First Revolving Credit Commitment Increase or after giving
effect to the First Revolving Credit Commitment Increase or the other amendments
to the Credit Agreement contained herein.
 
(f) Financial Compliance.  After giving effect to this First Amendment and the
effectiveness of the First Revolving Credit Commitment Increase, the Company
shall be in compliance with the covenants set forth in Section 9.1 of the Credit
Agreement and (y) the Secured Leverage Ratio of the Company and its Consolidated
Subsidiaries shall be less than 2.75 to 1.00, in each case, calculated on a
pro-forma basis as of the last day of the fiscal quarter ending on or
immediately preceding the First Amendment Effective Date for which the relevant
financial information has been delivered to the Lenders pursuant to Section 8.1
or 8.2 of the Credit Agreement, as applicable, giving effect to the full amount
of the First Revolving Credit Commitment Increase contemplated by this First
Amendment as if it had been fully drawn on the first day of the Measurement
Period ending on the last day of such fiscal quarter.
 
Section 3.02   Effects of this First Amendment.
 
(a) On the First Amendment Effective Date, the Credit Agreement will be
automatically amended to reflect the amendments thereto provided for in this
First Amendment.  The rights and obligations of the parties hereto shall be
governed (i) prior to the First Amendment Effective Date, by the Credit
Agreement and (ii) on and after the First Amendment Effective Date, by the
Amended Credit Agreement.  Once the First Amendment Effective Date has occurred,
all references to the Credit Agreement or “this Amended Agreement” in any
document, instrument, agreement, or writing shall be deemed to refer to the
Amended Credit Agreement.
 
(b) Other than as specifically provided herein, this First Amendment shall not
operate as a waiver or amendment of any right, power or privilege of the
Administrative Agent or any Lender under the Credit Agreement or any other
Credit Document or of any other term or condition of the Credit Agreement or any
other Credit Document, nor shall the entering into of this First Amendment
preclude the Administrative Agent and/or any Lender from refusing to enter into
any further waivers or amendments with respect thereto.  This First Amendment is
not intended by any of the parties hereto to be interpreted as a course of
dealing which would in any way impair the rights or remedies of the
Administrative Agent or any Lender except as expressly stated herein, and no
Lender shall have any obligation to extend credit to the Company other than
pursuant to the strict terms of the Credit Agreement and the other Credit
Documents, as amended or supplemented to date (including by means of this First
Amendment).
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(c) The Incremental Lenders shall be Lenders for purposes of the Credit
Documents.
 
Section 3.03   Acknowledgement and Affirmation of Security Interests.  (a) Each
Credit Party hereby acknowledges that it has reviewed the terms and provisions
of this First Amendment and the Credit Agreement and consents to the amendments
to the Credit Agreement effected pursuant to this First Amendment.  Each Credit
Party hereby confirms that each Credit Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents, the payment and performance of all “Obligations” under
each of the Credit Documents to which it is a party (in each case as such terms
are defined in the applicable Credit Document).
 
(b) Each Credit Party acknowledges and agrees that (i) any of the Credit
Documents to which it is a party or is otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid,
enforceable, ratified and confirmed in all respects and shall not be impaired or
limited by the execution or effectiveness of this First Amendment or the Amended
Credit Agreement, and (ii) all security interests created under any of the
Collateral Documents shall continue in full force and effect pursuant to the
terms of such Collateral Document.  Each Credit Party represents and warrants
that all representations and warranties contained in this First Amendment and
the other Credit Documents to which it is a party or is otherwise bound are true
and correct in all material respects on and as of the First Amendment Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.
 
(c) Each Credit Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this First Amendment, such Credit Party
(other than the Company) is not required by the terms of the Credit Agreement or
any other Credit Document to consent to the amendments to the Credit Agreement
effected pursuant to this First Amendment and (ii) nothing in the Credit
Agreement, this First Amendment or any other Credit Document shall be deemed to
require the consent of such Credit Party (other than the Company) to any future
amendments to the Credit Agreement.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Section 4.01   Representations and Warranties of the Company.  In order to
induce the Incremental Lenders to commit to provide the First Revolving Credit
Commitment Increase, the Company represents and warrants, as of the First
Amendment Effective Date, as set forth below:
 
(a) Power and Authority.  Each Credit Party has the corporate power and
authority and the legal right (i) to make, deliver and perform this First
Amendment and any agreement or certificate required to be delivered hereunder
(collectively, the “First Amendment Documents”) to which it is a party, and (ii)
to perform the Amended Credit Agreement.  Each Credit Party has taken all
necessary corporate action to authorize the execution, delivery and performance
of the First Amendment Documents to which it is a party, and the performance of
the Amended Credit Agreement.  No consent or authorization of, or filing with,
any Person (including, without limitation, any Governmental Authority) is
required in connection with the execution, delivery or performance by any Credit
Party, or the validity or enforceability against any Credit Party, of (x) any
First Amendment Document to the extent that it is a party thereto, or (y) the
Amended Credit Agreement (with respect only to the performance thereof), in each
case other than any such consent or authorization which has been obtained or
filing which has been made to the extent required hereunder, or the failure of
which to obtain could have a Material Adverse Effect.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(b) Binding Effect.  Each of the First Amendment Documents has been duly
executed and delivered on behalf of each Credit Party party thereto, and each of
such First Amendment Documents and the Amended Credit Agreement constitute the
legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
 
ARTICLE V
MISCELLANEOUS
 
Section 5.01   Headings.  The various headings of this First Amendment are
included for convenience of reference only and shall not affect the
interpretation of this First Amendment or any provision hereof.
 
Section 5.02   Successors and Assigns.  This First Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
Section 5.03   Counterparts.  This First Amendment may be executed by one or
more of the parties to this First Amendment on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this First
Amendment, executed by each party hereto, shall be lodged with the Company and
the Administrative Agent.
 
Section 5.04   Integration.  This First Amendment, the Amended Credit Agreement
and the other Credit Documents represent the entire agreement of the Credit
Parties, the Agents and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by any Agent or any Lender relative to the subject matter hereof or
thereof not expressly set forth or referred to herein or in the other Credit
Documents.
 
Section 5.05   GOVERNING LAW; NO THIRD PARTY RIGHTS.  THIS FIRST AMENDMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS FIRST AMENDMENT AND THE
AMENDED CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.  THIS FIRST
AMENDMENT IS SOLELY FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND, EXCEPT AS SET FORTH IN SECTION 12.6 OF THE AMENDED
CREDIT AGREEMENT, NO OTHER PERSONS SHALL HAVE ANY RIGHT, BENEFIT, PRIORITY OR
INTEREST UNDER, OR BECAUSE OF THE EXISTENCE OF, THIS FIRST AMENDMENT OR THE
AMENDED CREDIT AGREEMENT.
 
Section 5.06   SUBMISSION TO JURISDICTION; WAIVERS.  (a)  EACH PARTY TO THIS
FIRST AMENDMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY:
 
(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS FIRST AMENDMENT, THE AMENDED CREDIT AGREEMENT OR ANY OF THE
OTHER CREDIT DOCUMENTS, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS,
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
 
(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 12.2 OF THE AMENDED CREDIT AGREEMENT OR AT SUCH
OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT THERETO; AND
 
(iv) AGREES THAT NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.
 
(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS FIRST AMENDMENT, THE
AMENDED CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS FIRST
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
Section 5.07   Fees and Expenses.  The Company agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
to the extent required by Section 12.5 of the Amended Credit Agreement.
 
Section 5.08   Credit Document Pursuant to Credit Agreement.  This First
Amendment shall constitute a “Credit Document” for all purposes of the Credit
Agreement and the other Credit Documents and shall be construed, administered
and applied in accordance with all of the terms and provisions of the Credit
Agreement (and, following the date hereof, the Amended Credit Agreement).  From
and after the First Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Credit Document
shall be deemed a reference to the Amended Credit Agreement.
 
Section 5.09   Post-Closing Covenant.  The Company agrees to deliver or cause to
be delivered, on or prior to the date that is 45 days following the First
Amendment Effective Date, any security agreements, pledge agreements, mortgages
or similar collateral documents, and any amendments to any such collateral
documents, as may be required to cause the Collateral Agent to have a perfected
security interest, for the benefit of the Secured Parties (as defined in the
Amended Credit Agreement), in 65% of the Equity Interests of Burns Aerospace
Europe SARL and 65% of the Equity Interests of BE Aerospace Investments Holdings
Ltd., as security for the Obligations as required under the Credit Agreement.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Section 5.10   Resignation of UBS Securities LLC.  By executing this First
Amendment, UBS Securities LLC hereby resigns as Syndication Agent under and
pursuant to the Amended Credit Agreement effective as of the date hereof.  This
Section 5.10 shall constitute the notice pursuant to Section 11.9 of the Amended
Credit Agreement and each Lender party hereto hereby waives the 30 day notice
period (set forth in Section 11.9 of the Credit Agreement) which would otherwise
be applicable to such resignation.
 
 
[SIGNATURE PAGES FOLLOW]
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the signatories hereto have caused this First Amendment to
be executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 


COMPANY:
B/E AEROSPACE, INC.
              By:       
Name:
    Title: 

 
 
S-1

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
              By:       
Name:
    Title: 

 
 
S-2

--------------------------------------------------------------------------------

 
 
DOCUMENTATION AGENT:
BARCLAYS BANK PLC,  as Documentation Agent
              By:       
Name:
    Title: 

 
 
S-3

--------------------------------------------------------------------------------

 
 
DOCUMENTATION AGENT:
UBS SECURITIES LLC, as Documentation Agent,
and as Resigning Syndication Agent
              By:       
Name:
    Title: 

 
 
S-4

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT,
ON BEHALF OF THE LENDERS:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, for and on behalf of the
Lenders who have delivered a signature page
hereto pursuant to Section 12.1 of the Credit Agreement
              By:       
Name:
    Title: 

 
 
S-5

--------------------------------------------------------------------------------

 
 
INCREMENTAL LENDERS:
JPMORGAN CHASE BANK, N.A.
as an Incremental Lender
              By:       
Name:
    Title: 

 
 
S-6

--------------------------------------------------------------------------------

 
 

 
______________________,
as an Incremental Lender
              By:       
Name:
    Title: 

 
 
S-7

--------------------------------------------------------------------------------

 
 
Annex I
 
 
Lender
 
Revolving Credit
Commitment Increase
 
JPMorgan Chase Bank, N.A.
  $ 9,666,666  
Citibank, N.A.
  $ 15,000,000  
SunTrust Bank
  $ 9,666,667  
Wells Fargo Bank, N.A.
  $ 9,666,667  
Credit Suisse AG, Cayman Islands Branch
  $ 12,500,000  
Goldman Sachs Bank USA
  $ 24,500,000  
Royal Bank of Canada
  $ 12,500,000  
TD Bank, N.A.
  $ 35,000,000  
The Royal Bank of Scotland PLC
  $ 21,500,000  
Barclays Bank PLC
  $ 75,000,000  
UBS Loan Finance LLC
    -  
Deutsche Bank AG New York Branch
  $ 62,500,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 21,500,000  
U.S. Bank National Association
  $ 10,000,000  
PNC Bank National Association
  $ 8,000,000  
Branch Banking & Trust Company
  $ 5,000,000  
Capital One Business Credit Corp.
  $ 15,000,000  
Sumitomo Mitsui Banking Corporation
  $ 18,000,000  
Commerzabnk AG, New York and Grand Cayman Branches
  $ 30,000,000  
Morgan Stanley Bank, N.A.
    -  
Capital Bank, N.A.
  $ 25,000,000  
The Northern Trust Company
  $ 20,000,000  
City National Bank of Florida
  $ 10,000,000  
First Commercial Bank, Ltd, New York Branch
    -  
TOTAL:
  $ 450,000,000  

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1A
 
 
COMMITMENT AMOUNTS


Lender
 
Revolving Credit
Commitment
 
JPMorgan Chase Bank, N.A.
  $ 90,000,000  
Citibank, N.A.
  $ 90,000,000  
SunTrust Bank
  $ 90,000,000  
Wells Fargo Bank, N.A.
  $ 90,000,000  
Credit Suisse AG, Cayman Islands Branch
  $ 87,500,000  
Goldman Sachs Bank USA
  $ 87,500,000  
Royal Bank of Canada
  $ 87,500,000  
TD Bank, N.A.
  $ 85,000,000  
The Royal Bank of Scotland PLC
  $ 85,000,000  
Barclays Bank PLC
  $ 75,000,000  
UBS Loan Finance LLC
  $ 75,000,000  
Deutsche Bank AG New York Branch
  $ 62,500,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 59,600,000  
U.S. Bank National Association
  $ 55,000,000  
PNC Bank National Association
  $ 45,000,000  
Branch Banking & Trust Company
  $ 40,000,000  
Capital One Business Credit Corp.
  $ 40,000,000  
Sumitomo Mitsui Banking Corporation
  $ 40,000,000  
Commerzabnk AG, New York and Grand Cayman Branches
  $ 30,000,000  
Morgan Stanley Bank, N.A.
  $ 25,400,000  
Capital Bank, N.A.
  $ 25,000,000  
The Northern Trust Company
  $ 20,000,000  
City National Bank of Florida
  $ 10,000,000  
First Commercial Bank, Ltd, New York Branch
  $ 5,000,000  
TOTAL:
  $ 1,400,000,000  